Citation Nr: 0637048	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-37 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical treatment provided by Southwest Florida 
Regional Medical Center (RMC) on January 16, 2004.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1985 to May 1987. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the Bay 
Pines, Florida VA Medical Center (VAMC).  Thereafter, the 
veteran's file was transferred to the VA Regional Office (RO) 
in Buffalo, New York.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2006.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1. The veteran received medical care from the Southwest 
Florida RMC in Fort Myers, Florida on January 16, 2004.  

2.  The veteran has a history of chronic pancreatitis; 
therefore, it was reasonable for him to believe delay in 
seeking treatment for severe abdominal pain was hazardous to 
his health.

3.  A VA or federal facility was not feasibly available to 
the veteran at the time he sought emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical treatment provided by Southwest Florida RMC 
on January 16, 2004 are met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Given the favorable outcome set forth below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Therefore, any additional discussion of the VCAA is 
unwarranted.

The veteran seeks payment or reimbursement of unauthorized 
private emergency room treatment for a nonservice-connected 
condition under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  
In particular, he contends that because the Bay Pines VAMC 
was closed when he arrived he had no choice but to seek 
treatment elsewhere.

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002 (2006).

The Bay Pines VAMC has cited its reasons for denying the 
veteran reimbursement in an April 2004 decision.  
Essentially, it has stated that a prudent layperson would not 
have reasonably viewed the visit as an emergency or thought 
that a delay in seeking immediate attention would have been 
hazardous to life or health.  Additionally, it maintains that 
VA facilities were feasibly available to provide the care.  

Medical records reflect that the veteran was transported by 
private automobile to the emergency room at the Southwest 
Florida RMC on January 16, 2004 for left rib and left 
shoulder pain after swimming.  The pain was increased with 
deep breathing.  A history of chronic pancreatitis was noted.  
Chest and shoulder X-rays were normal.  The final diagnosis 
was "AE pancreatitis."  

In October 2006, the veteran testified that while on vacation 
in Florida he developed severe abdominal pain and tried to 
present at the Bay Pines VAMC but the facility was closed.  
His mother then took him to a private hospital for treatment.  
He argued that the severity of his stomach pain created the 
emergency that justified treatment at the private facility 
when the VA facility was closed.  The record includes a 
statement from the veteran's mother confirming his 
assertions.  

Upon review, the Board concludes that the veteran's condition 
was sufficient, in the eyes of a prudent layperson, to 
require immediate medical attention, and that VA medical 
facilities were not feasibly available.  Therefore, resolving 
reasonable doubt in favor of the veteran, the Board concludes 
that the medical expenses incurred on January 16, 2004, must 
be reimbursed.  Although the emergency room notes state that 
the visit was non-emergent, a reasonable and prudent person 
(the standard here) would certainly think that immediate 
medical attention is needed when experiencing severe 
abdominal pain.  The Board also notes that treatment records 
associated with the veteran's claims folder clearly reflect 
that he regularly obtained treatment from the New York VA 
Health Care System prior to the time period in question.  
Therefore, the Board has no doubt that he would have also 
sought treatment from VA in this instance had he felt that 
such an option was available.  Accordingly, the benefit 
sought on appeal is granted.


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment provided by Southwest Florida RMC on January 16, 
2004 is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


